Citation Nr: 1015258	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-13 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from January 1966 to February 
1969.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2006 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Certain lay evidence of record indicates that the Veteran 
experienced combat during service.  See 38 U.S.C.A. § 1154 
(2002).  That evidence is supported by the grant of service 
connection for post-traumatic stress disorder (PTSD) in 
August 2006.  Based on this, additional medical inquiry would 
be helpful here.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
a new VA compensation examination with 
an audiologist to determine the 
etiology, nature, and severity of the 
Veteran's hearing loss disorder.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.  

2.  The examiner should then 
provide an opinion as to whether 
the Veteran's current hearing 
loss is clearly and convincingly 
not due to his experiences 
serving in the Republic of 
Vietnam.  Any conclusion reached 
should be supported by a 
rationale.  

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental 
Statement of the Case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

